COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  ROGUE INDUSTRIES, L.L.C.,                       §
  Appellant,                                      §               No. 08-21-00109-CV
  v.                                              §                  Appeal from the
  SUMMIT INDUSTRIAL                               §                109th District Court
  CONSTRUCTION, LLC, VEE BAR
  LTD., EXXONMOBIL PIPELINE CO.,                  §             of Winkler County, Texas
  AND PLAINS ALL AMERICAN
  PIPELINE, L.P.,                                 §                (TC# DC20-17913)
  Appellees.                                      §

                                 MEMORANDUM OPINION

       Rogue Industries, L.L.C., is attempting to appeal an order granting Summit Industrial

Construction, L.L.C.’s motion to compel arbitration. We dismiss for want of jurisdiction.

       Appellate courts have jurisdiction over final judgments and those specific interlocutory

orders deemed reviewable by statute. See TEX.CIV.PRAC.& REM.CODE ANN. § 51.014. While

orders denying a motion to compel arbitration are subject to interlocutory appeal, orders granting

a motion to compel arbitration are not. See Hudnall v. Smith & Ramirez Restoration, L.L.C., No.

08-19-00217-CV, 2019 WL 4668508, at *1 (Tex.App.—El Paso Sept. 25, 2019, no pet.)(mem.

op.); Mohamed v. Auto Nation USA Corp., 89 S.W.3d 830, 833 (Tex.App.—Houston [1st Dist.]

2002, no pet.). Consequently, the Court lacks jurisdiction to entertain an interlocutory appeal
from the order compelling arbitration. 1

        This attempted appeal is dismissed.



July 30, 2021
                                                     YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




1
 On June 18, 2021, the clerk of the Court sent a ten-day letter asking Appellant to show grounds for continuing the
appeal. As of this date, we have received no response.

                                                         2